Case 1:20-cv-01151-LPS Document 1-1 Filed 08/28/20 Page 1 of 11 PageID #: 3




                              Exhibit 1
Case 1:20-cv-01151-LPS Document 1-1 Filed 08/28/20 Page 2 of 11 PageID #: 4
                                              EFiled: Aug 14 2020 12:16PM EDT
                                              Transaction ID 65849358
                                              Case No. N20C-06-237 DCS
Case 1:20-cv-01151-LPS Document 1-1 Filed 08/28/20 Page 3 of 11 PageID #: 5
                                              EFiled: Aug 24 2020 04:52PM EDT
                                              Transaction ID 65872347
                                              Case No. N20C-06-237 DCS
8/24/2020     Case 1:20-cv-01151-LPS Document 1-1 Filed
                                           USPS.com® - USPS08/28/20      Page 4 of 11 PageID #: 6
                                                            Tracking® Results


            ALERT: DUE TO LIMITED TRANSPORTATION AVAILABILITY EFiled: Aug OF
                                                              AS A RESULT 24 NATIONWIDE
                                                                             2020 04:52PM EDT
                                                                                        CO…
                                                                                    Transaction ID 65872347
                                                                                    Case No. N20C-06-237 DCS
   USPS Tracking
                                           ®                                                                     FAQs   




                                                 Track Another Package                  +




                                                                                                               Remove   
   Tracking Number: 70180040000048045458

   Your item was picked up at the post office at 9:33 am on August 21, 2020 in HEILWOOD, PA
   15745.




                                                                                                                        Feedback
     Delivered
   August 21, 2020 at 9:33 am
   Delivered, Individual Picked Up at Post Office
   HEILWOOD, PA 15745

   Get Updates        




                                                                                                                  
       Text & Email Updates


                                                                                                                  
       Tracking History


       August 21, 2020, 9:33 am
       Delivered, Individual Picked Up at Post Office
       HEILWOOD, PA 15745
       Your item was picked up at the post office at 9:33 am on August 21, 2020 in HEILWOOD, PA 15745.



       August 21, 2020, 8:36 am
       Available for Pickup
       HEILWOOD, PA 15745




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70180040000048045458%2C                   1/2
 Case 1:20-cv-01151-LPS Document 1-1 Filed 08/28/20 Page 5 of 11 PageID #: 7
                                            EFiled: Aug 24 2020 04:52PM EDT
                                            Transaction ID 65872347
                                            Case No. N20C-06-237 DCS
             IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

JOHN THOMAS KLEIN,                             )
               Plaintiff                       )              C.A. No. N20C-06-237 DCS
       vs.                                     )
                                               )
ROBERT LEE WILLIAMS and                        )              Jury Trial by Twelve Demanded
KUHNLE BROTHERS, INC.,                         )
                Defendants                     )

                            PROOF OF MAILING – RULE 4(F)(4)


       I, LAWRENCE A. RAMUNNO, ESQUIRE, being duly sworn, do depose and say that I
am the attorney for the Plaintiff in the above captioned action and that on August 18, 2020 a copy

of the Summons and Complaint and process together with the notice required by 10 Del. C.

Section 3104 was sent Certified Mail, Return Receipt Requested to Defendant Robert Lee

Williams, a non-resident Defendant, at the address specified on the attached receipt. On or about

August 24, 2020, the Return Receipt was returned to the sender signed but not dated. USPS

Tracking Results indicate the Certified Mail was delivered on August 21, 2020. The notice

required by 10 Del. C. Section 3104 was contained in the envelope at the time it was mailed.

The original receipt and return receipt are attached hereto as Exhibit A and the USPS Tracking

Results are attached hereto as Exhibit B.
                                                   RAMUNNO & RAMUNNO, P.A.
                                                   /s/ LAWRENCE A. RAMUNNO
                                                   LAWRENCE A. RAMUNNO (#732)
                                                   903 N. French Street, Wilm., DE 19801
                                                   Attorney for Plaintiff
                                                   (302)656-9400
STATE OF DELAWARE             :
                              : SS.
NEW CASTLE COUNTY             :

       SWORN TO AND SUBSCRIBED before me this 24th day of April, 2020.

                                             /s/ Vincent Ramunno, Jr.
                                             Vincent Ramunno, Jr., Esquire (#3861)
                                             Notary Public
Case 1:20-cv-01151-LPS Document 1-1 Filed 08/28/20 Page 6 of 11 PageID #: 8




                              Exhibit 2
Case 1:20-cv-01151-LPS Document 1-1 Filed 08/28/20 Page 7 of 11 PageID #: 9
Case 1:20-cv-01151-LPS Document 1-1 Filed 08/28/20 Page 8 of 11 PageID #: 10
Case 1:20-cv-01151-LPS Document 1-1 Filed 08/28/20 Page 9 of 11 PageID #: 11
Case 1:20-cv-01151-LPS Document 1-1 Filed 08/28/20 Page 10 of 11 PageID #: 12
                                            EFiled: Jun 23 2020 10:25AM EDT
                                            Transaction ID 65717870
                                            Case No. N20C-06-237 DCS
             IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

JOHN THOMAS KLEIN,                             )
               Plaintiff                       )              C.A. No.
                                               )
           vs.                                 )
                                               )
ROBERT LEE WILLIAMS and                        )              Jury Trial by Twelve Demanded
KUHNLE BROTHERS, INC.,                         )
                Defendants                     )


                                  SUMMONS – LONG ARM

THE STATE OF DELAWARE
TO THE PLAINTIFF’S COUNSEL
YOU ARE COMMANDED:

      To summon the Defendants so that, within 20 days after service hereof upon said
Defendants, exclusive of the day of service, Defendants shall serve upon L. Vincent Ramunno,
903 North French Street, Wilmington, Delaware 19801, Plaintiffs’ attorney, an answer to the
complaint (and, if an Affidavit of Demand has been filed, an Affidavit of Defense.)

                                        By: /s/ LISA M. GONZALEZ
                                            LISA M. GONZALEZ, Chief Deputy Prothonotary



                                              ______________________________
                                              Per Deputy

TO THE ABOVE-NAMED DEFENDANTS:

        In case of your failure, within 20 days after service hereof upon you, exclusive of the day
of the service, to serve on Plaintiff’s attorney named above an Answer to the Complaint (and, if
an Affidavit of Demand has been filed, an Affidavit of Defense), judgment by default will be
rendered against you for the relief demanded in the Complaint (or in the Affidavit of Demand, if
any).

                                        By: /s/ LISA M. GONZALEZ
                                            LISA M. GONZALEZ, Chief Deputy Prothonotary



                                              ______________________________
                                              Per Deputy
Case 1:20-cv-01151-LPS Document 1-1 Filed 08/28/20 Page 11 of 11 PageID #: 13
                                                   EFiled: Jun 23 2020 10:25AM EDT
                                                   Transaction ID 65717870
                                                   Case No. N20C-06-237 DCS
                                     SUPERIOR COURT
                         CIVIL CASE INFORMATION STATEMENT (CIS)

COUNTY:      [X] N [ ] K [ ] S                            CIVIL ACTION NUMBER: _____________________

 CAPTION:                                                        Civil Case Code: CPIA (Personal Injury Auto)

                                                                 Civil Case Type: Personal Injury Auto
 JOHN THOMAS KLEIN                                               (SEE REVERSE SIDE FOR CODE AND TYPE)

                                                                 MANDATORY NON-BINDING ARBITRATION (MNA):     [ ]
 vs.
                                                                 Name and Status of Party filing document:

 ROBERT LEE WILLIAMS and                                         John Thomas Klein (Plaintiff)
 KUHNLE BROTHERS, INC.
                                                                 Document Type: (E.G.; COMPLAINT, ANSWER WITH COUNTERCLAIM)

                                                                 CIVIL COMPLAINT

                                                                              JURY DEMAND: YES          [X]   NO [   ]

 ATTORNEY NAME(S)                                                IDENTIFY ANY RELATED CASES NOW PENDING IN THE SUPERIOR COURT OR
                                                                 ANY RELATED CASES THAT HAVE BEEN CLOSED IN THIS COURT WITHIN THE
 L. Vincent Ramunno                                              LAST TWO YEARS BY CAPTION AND CIVIL ACTION NUMBER INCLUDING
                                                                 JUDGE’S INITIALS:


 ATTORNEY ID(S)
 #594
                                                                 EXPLAIN THE RELATIONSHIP(S)
 FIRM NAME
 Ramunno & Ramunno, P.A.

 ADDRESS:
 903 N. French St., Wilmington, DE 19801
                                                                 OTHER UNUSUAL ISSUES THAT AFFECT CASE MANAGEMENT:
 TELEPHONE NUMBER:
 (302) 656-9400

 FAX NUMBER:
 (302) 656-9344

 E-MAIL ADDRESS:
 LarRamunno@yahoo.com                                            (IF ADDITIONAL SPACE IS NEEDED, PLEASE ATTACH PAGE)




 THE PROTHONOTARY WILL NOT PROCESS THE COMPLAINT, ANSWER, OR FIRST RESPONSIVE PLEASING IN THIS MATTER FOR SERVICE UNTIL THE
 CASE INFORMATION STATEMENT (CIS) IS FILED. THE FAILURE TO FILE THE CIS AND HAVE THE PLEASING PROCESSED FOR SERVICE MAY RESULT
 IN DISMISSAL OF THE COMPLAINT OR MAY RESULT IN THE ANSWER OR FIRST RESPONSIVE PLEADING BEING STRICKEN.
